Citation Nr: 0944072	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-32 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to March 
1967.  The Veteran also had service with the Army National 
Guard of Florida from 1986 to 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.

The Veteran filed a service connection claim for left knee 
disorder in May 2004, reporting that this disability began in 
2001.  A review of the Veteran's service treatment records 
from 1965 to 1967 fails to reveal any left knee injury or 
diagnosed left knee condition.  Instead, the Veteran's 
primary contention is that a left knee disability was 
sustained while serving with the Army National Guard from 
approximately 1986 to 2004.  

In August 2005, records were received from the Office of the 
Adjutant General of Florida.  These records included a July 
2001 fitness for duty evaluation, indicating that the Veteran 
had a 6-8 month history of knee pain, since undergoing a PT 
test.  X-ray films revealed mild to moderate degenerative 
joint disease, and a diagnosis of degenerative arthrosis of 
the left knee was made.  The Veteran was subsequently placed 
on a permanent profile, limiting him from running for 
purposes of exercises and training.  Additional National 
Guard records were also submitted by the Veteran himself.   

VA medical records reflect that degenerative arthritis and 
patellofemoral arthritis of the left knee were diagnosed in 
2005, indicative of current disability.

The RO has denied the Veteran's claim, primarily reasoning 
that the left knee disability was not incurred during active 
duty service or while on active duty for training (ACDUTRA).  
The RO has also pointed out that the National Guard records 
contained no line of duty determination, noting that should 
this evidence surface, the determination will be 
reconsidered.  

The law provides that active military service is active duty.  
This includes any period of active duty for training 
(ACDUTRA) during which the individual was disabled from a 
disease or an injury incurred in the line of duty.  Active 
service also includes a period of inactive duty training 
during which the Veteran was disabled from an injury incurred 
in the line of duty during such training; however service 
connection is granted only for injuries, not diseases, 
incurred during inactive duty training. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, 
ACDUTRA includes full-time duty performed by a member of the 
National Guard of any State under section 316, 502, 503, 504, 
or 505 of title 32, or the prior corresponding provisions of 
law. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6.  Inactive duty 
for training (INACDUTRA) includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4).  
Indeed, the Board points out that in accordance with 38 
C.F.R. § 3.7(m), members of the National Guard are included 
in the Reserves.  

In essence, the Veteran's primary contention is that he 
injured his left knee during an annual PT evaluation while 
serving with the Army National Guard of Florida in 2001.  
While the record contains some service treatment records from 
the Florida National Guard, some which were submitted by the 
Veteran, it is not clear whether all of the Veteran's 
National Guard medical and personnel records have been 
obtained.  Moreover, and significantly, the Veteran's 
complete periods of active duty, active duty for training, 
and inactive duty for training with the Florida National 
Guard has not been verified, without which a fair and 
accurate disposition of the claim cannot be made by the 
Board.  

Therefore, in order to fully and fairly consider the 
Veteran's appeal, VA should attempt to obtain Veteran's 
National Guard records to ascertain whether the Veteran may 
have been serving on active duty; active duty for training; 
or inactive duty for training at the time of the incurrence 
of the claimed disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate 
steps to secure all National Guard 
service medical and personnel records for 
the Veteran through official channels or 
from any other appropriate source, 
including the Office of the Adjutant 
General of Florida, to specifically 
include any line of duty determinations.  
A negative reply is requested should 
there be no line of duty determination 
pertaining to the Veteran (see prior 
request made on May 11, 2005).  These 
records should be associated with the 
claims file.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made and a formal finding of 
unavailability should be associated with 
the claims file. 

2.  The RO/AMC shall take appropriate 
steps to secure all of the Veteran's 
National Guard personnel records through 
official channels, to include requesting 
a breakdown of all of the Veteran's 
periods of ACDUTRA and INACDUTRA, from 
the Official Military Personnel File 
(OMPF), Office of the Adjutant General of 
Florida, or from any other appropriate 
source, for the record.  These records 
should be associated with the claims 
file.  If there are no such records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The RO/AMC shall take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of an appropriate VA examination 
and obtaining a nexus opinion, and 
following any applicable regulations and 
directives implementing the provisions of 
the VCAA pertaining to notice and 
development.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


